Citation Nr: 1610564	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-31 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether an overpayment of Department of Veterans Affairs compensation benefits in the amount of $4,849.00 payable for a dependent spouse was properly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel






INTRODUCTION

The Veteran served on active duty from March 1978 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the electronic claims file on the Veterans Benefits Management System (VBMS).

As an introductory jurisdictional matter, the Agency of Original Jurisdiction (AOJ) only certified to the Board the appeal for the issue of "[e]entitlement to dependent pay for spouse," i.e. whether an overpayment was properly created during the time period from January 1, 2005, through September 30, 2010, during which the Veteran was receiving additional compensation benefits for a dependent spouse.  See VA Form 8 (Certification of Appeal).  While the certification of issues on a VA Form 8 does not confer nor deprive the Board of jurisdiction, it is a signal that the Veterans Benefits Administration (VBA) has completed its action regarding the certified issues.  Here, it appears that the Veteran submitted April 2012 correspondence that may be considered a valid substantive appeal with regard to the issue of entitlement to a waiver of recovery of an overpayment of VA compensation benefits.  See 38 C.F.R. § 20.202 (setting forth the requirements of a Substantive Appeal); see also April 2011 decision denying waiver, April 2012 statement of the case, and correspondence received April 24, 2012 (all located in Virtual VA).  Because the AOJ has not yet certified the waiver issue and there may very well be actions to be taken by the AOJ before the matter is deemed appropriate for certification to the Board (potentially including the issuance of a supplemental statement of the case, an opportunity for a hearing, etc.), the Board does not exercise jurisdiction over the issue of entitlement to a waiver of recovery of an overpayment at this time.  The matter is, however, REFERRED to the AOJ for appropriate action.
FINDINGS OF FACT

1.  The Veteran was divorced in December 2004; as of that date, he was single and without dependents.

2.  During the period for which the overpayment was created-beginning January 1, 2005, and continuing through September 30, 2010, after which time the Veteran's compensation benefits were reduced based on his change in marital status-the Veteran was receiving compensation benefits as a married veteran without children.


CONCLUSION OF LAW

A valid debt in the amount of $4,849.00 was properly created resulting from an overpayment of VA compensation dependency benefits from January 1, 2005, to September 30, 2010, for a dependent spouse.  38 U.S.C.A. §§ 5107, 1115, 5112 (West 2014); 38 C.F.R. §§ 1.956, 3.501 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

In this case, the Veteran's claim involves the validity of a creation of an overpayment, involving Chapter 53 of Title 38 of the United States Code.  Therefore, the duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014).

Validity of the Debt

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2015).  

The provisions of 38 U.S.C.A. § 1115 provide for additional compensation for dependents.  The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) (West 2014); 
38 C.F.R. § 3.501(d)(2) (2015).

As an initial matter, it appears that the Veteran questions the amount of the debt alleged, asserting that he has never received an accounting from VA or a breakdown of his monthly payments.  See December 2015 Hearing Transcript at p. 15 ("So I never got an accounting. . . .  Nobody ever told me what I was being paid and why. When I went to my hearing, they said they were gonna give it to me. The congressman asked for it, and here it is, 2015, and it's never happened.").  

However, the Veteran acknowledged receiving a copy of an August 2011 letter in which VA provided a month-by-month accounting of the amount of compensation benefits he was paid from January 1, 2005, to September 30, 2010, as well as a month-by-month accounting of the amount of compensation benefits he was actually entitled to as an unmarried veteran with no dependents.  See August 2011 letter; December 2015 Hearing Transcript at p. 12 (discussing the August 2011 accounting).  In this letter, the Veteran's indebtedness in the amount of $4,849.00 was explained as follows:  from January 1, 2005, to November 30, 2005, the Veteran was paid $728/month although he was only due $663.00/month; from December 1, 2005, to November 30, 2006, he was paid $757/month when he was only due $690/month; from December 1, 2006, to November 30, 2007, he was paid $781/month when he was only due $712/month; from December 1, 2007, to November 30, 2008, he was paid $799/month when he was only due $728/month; and from December 1, 2008, to September 30, 2010, he was paid $845/month when he was only due $770/month.  See August 2011 letter.

The Board notes that, when the Veteran was initially awarded compensation benefits in February 2002, he was advised that he was being paid "as a veteran with one dependent.  Your payment includes an additional amount for your spouse. . . .  Let us know right away if there is any change in your marital status."  See February 2002 notification letter of rating decision (emphasis in original).  During the hearing, he acknowledged that he may have received a letter saying that he was getting paid an additional amount for one dependent but alleged that VA did not provide him with a more-detailed breakdown of his disability payments.  See December 2015 Hearing Transcript at p. 18 ("But they don't say and your one dependent means you're getting an extra 50 dollars a month. It doesn't say that, so veterans are being held accountable for knowing the composition of their disability pay when they're not told what the composition.").  

However, the Board takes judicial notice of the fact that monthly benefit amounts are published by VA.  See VA Veterans Compensation Benefits Rate Tables, http://www.benefits.va.gov/COMPENSATION/resources_comp01.asp (last visited February 24, 2016).  The website also includes links for "Historical Rate Tables," including from 2005 through 2010, the time period in question in this case.  Significantly, this website corroborates VA's August 2011 accounting that a veteran who is rated as 50 percent disabled was entitled to monthly benefits in the amount of $663/month if single and without children or $728/month for a dependent spouse without children from January 1, 2005, through November 30, 2006.  See VA Veterans Compensation Benefits Rate Tables (effective Dec. 1, 2004), (http://www.benefits.va.gov/COMPENSATION/resources_comp0104.asp).  The corresponding rate tables for 2006 through 2010 likewise support the difference in payment attributable to a married veteran without dependents versus a single veteran without dependents.  The Board finds no inconsistencies with the accounting provided to the Veteran in August 2011 and the applicable VA Veterans Compensation Benefits Rate Tables.  Therefore, contrary to the Veteran's contentions, he was indeed provided with an adequate accounting that detailed the nature and basis of the $4,849.00 overpayment in August 2011.

Furthermore, there is no dispute that the Veteran was divorced in December 2004, at which time he became a single Veteran with no dependents.  See December 2004 divorce decree.  Here, the overpayment resulted because, even though he was divorced and without dependents, he continued to receive additional compensation for his ex-spouse for the time period from January 1, 2005, to September 30, 2010.  See August 2011 letter (providing a detailed accounting of the monthly payments paid to the Veteran versus the monthly payments he was entitled to as a single Veteran without dependents for the time period covering January 1, 2005, to September 30, 2010).

The law, as noted above, clearly indicates that, upon a divorce, the Veteran's compensation will be reduced effective the last day of the month in which such divorce occurred.  38 C.F.R. § 3.501(d)(2) (2015).  Thus, he should not have continued to receive additional compensation benefits for a dependent spouse after December 31, 2004, the last day of the month he was divorced.  See 38 U.S.C.A. 
§ 5112(b)(2); 38 C.F.R. §§ 3.501.

As discussed above, the amount of the overpayment debt was determined to be $4,849.00, which was calculated on the amount of additional compensation benefits he received, beginning January 1, 2005, the first day following the month of his divorce in accordance with 38 C.F.R. § 3.501, and continuing through September 30, 2010, after which time the Veteran's compensation benefits were reduced.  See November 2010 decision (effectuating the removal of the spouse from his award); November 2010 Debt Management letter (notifying the Veteran of an overpayment of $4,849.00) (located in Virtual VA).  

Because the Veteran continued to receive additional compensation payments for a dependent spouse after his divorce to which he was not entitled, the Board concludes the overpayment in question is a valid debt.



(CONTINUED ON NEXT PAGE)
ORDER

A debt in the amount of $4,849.00 for overpayment of VA compensation benefits for a dependent spouse was properly created.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


